DETAILED ACTION
This Office action is regarding Applicant's claims filed 4 June 2021 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is a First Action Allowance. 
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 4 June 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 9 and 17, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [prior art teaches tracking changes in a document through monitoring and recording like cited reference Reeves et al. (US 2007/0011211 A1) but does not teach record header containing flag signal of changes and is collocated within the base table and the change data table, with successive versions linked together] does not disclose, in combination, the steps in independent claims 1, 9 and 17 of:
“searching the database based on the query for the at least one requested field of the plurality of data, the database comprising a base table comprising an original state of the plurality of data and a change data table comprising changes made to the base table, wherein the changes to the data change a record header for at least one field within the change data table, the record header comprising a flag signaling a change to the at least one field within the change data table, wherein the record header is collocated within the base table and the change data table, and wherein successive versions of the database are linked together such that a subscriber accessing the database can automatically view a current version of the database with the changes by accessing the record header of the data and identifying the flag within the record header of the data; 
identifying the at least one requested field of the plurality of data based on the query; and 
returning results of the query comprising the at least one requested field of the plurality of data filtered according to flags of the record headers of the plurality of data, such that the results returned provide the current version of the database with the changes”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

7/29/2022